



EXHIBIT 10.1


AMENDED AND RESTATED
HOULIHAN LOKEY, INC.
2016 INCENTIVE AWARD PLAN



ARTICLE I.
PURPOSE


The purpose of the Amended and Restated Houlihan Lokey, Inc. 2016 Incentive
Award Plan is to enhance the Company’s ability to attract, retain and motivate
persons who make (or are expected to make) important contributions to the
Company by providing these individuals with equity ownership opportunities. The
Plan amends and restates in its entirety the Houlihan Lokey, Inc. 2016 Incentive
Award Plan. Capitalized terms used in the Plan are defined in Article XI.
ARTICLE II.
ELIGIBILITY


Service Providers are eligible to be granted Awards under the Plan, subject to
the limitations described herein.


ARTICLE III.
ADMINSTRATION AND DELEGATION


3.1Administration. The Plan is administered by the Administrator. The
Administrator has authority to (a) determine which Service Providers receive
Awards, (b) grant Awards and (c) set Award terms and conditions (including
without limitation provisions relating to voting proxies and/or transfer
restrictions and lock-up periods), subject to the conditions and limitations in
the Plan. The Administrator also has the authority to take all actions and make
all determinations under the Plan, to interpret the Plan and Award Agreements
and to adopt, amend and repeal Plan administrative rules, guidelines and
practices as it deems advisable. The Administrator may correct defects and
ambiguities, supply omissions and reconcile inconsistencies in the Plan or any
Award or Award Agreement as it deems necessary or appropriate to administer the
Plan and any Awards. The Administrator’s determinations under the Plan are in
its sole discretion and will be final and binding on all persons having or
claiming any interest in the Plan or any Award.
3.2Appointment of Committees. To the extent Applicable Laws permit, the Board
may delegate any or all of its powers under the Plan to one or more Committees.
The Board may abolish any Committee or re-vest in itself any previously
delegated authority at any time.
ARTICLE IV.
STOCK AVAILABLE FOR AWARDS


4.1Number of Shares. Subject to adjustment under Article VIII and the terms of
this Article IV, Awards may be made under the Plan covering up to the Overall
Share Limit. Shares issued under the Plan may consist of authorized but unissued
Shares, Shares purchased on the open market or treasury Shares.    
4.2Share Counting. If all or any part of an Award expires, lapses or is
terminated, exchanged for cash, surrendered, repurchased, canceled without
having been fully exercised or forfeited, in any case, in a manner that results
in the Company acquiring Shares covered by the Award at a price not greater than
the price (as adjusted to reflect any Equity Restructuring) paid by the
Participant for such Shares or not issuing any Shares covered by the Award, the
unused Shares covered by the Award will again be available for Award grants
under the Plan. Further, Shares delivered (either by actual delivery or
attestation) to the Company by a Participant to satisfy the applicable exercise
or purchase price of an Award and/or to satisfy any applicable tax withholding
obligation (including Shares


1

--------------------------------------------------------------------------------





retained by the Company from the Award being exercised or purchased and/or
creating the tax obligation) will again be available for Award grants under the
Plan. The payment of Dividend Equivalents in cash in conjunction with any
outstanding Awards will not count against the Overall Share Limit.
4.3Incentive Stock Option Limitations. Notwithstanding anything to the contrary
herein, the maximum number of Shares that may be issued pursuant to the exercise
of Incentive Stock Options (any or all of which may be granted with respect to
Shares of Class A Common Stock and/or Shares of Class B Common Stock) shall
equal 9,786,208.
4.4Substitute Awards. In connection with an entity’s merger or consolidation
with the Company or the Company’s acquisition of an entity’s property or stock,
the Administrator may grant Awards in substitution for any options or other
stock or stock-based awards granted before such merger or consolidation by such
entity or its affiliate. Substitute Awards may be granted on such terms as the
Administrator deems appropriate, notwithstanding limitations on Awards in the
Plan. Substitute Awards will not count against the Overall Share Limit, except
that Shares acquired by exercise of substitute Incentive Stock Options will
count against the maximum number of Shares that may be issued pursuant to the
exercise of Incentive Stock Options under the Plan.
4.5Non-Employee Director Award Limit. The Administrator may establish
compensation for non-employee Directors from time to time, subject to the
limitations in the Plan. The Administrator will from time to time determine the
terms, conditions and amounts of all such non-employee Director compensation in
its discretion and pursuant to the exercise of its business judgment, taking
into account such factors, circumstances and considerations as it shall deem
relevant from time to time, provided that the sum of any cash compensation and
the grant date fair value of Awards (as determined in accordance with Financial
Accounting Standards Board Accounting Standards Codification Topic 718, or any
successor thereto) granted under the Plan to a non-employee Director as
compensation for services as a non-employee Director during any fiscal year of
the Company may not exceed $500,000.
ARTICLE V.
STOCK OPTIONS AND STOCK APPRECIATION RIGHTS


5.1General. The Administrator may grant Options or Stock Appreciation Rights to
Service Providers subject to the limitations in the Plan, including Section 9.9
with respect to Incentive Stock Options. The Administrator will determine the
number of Shares covered by each Option and Stock Appreciation Right, the
exercise price of each Option and Stock Appreciation Right and the conditions
and limitations applicable to the exercise of each Option and Stock Appreciation
Right. A Stock Appreciation Right will entitle the Participant (or other person
entitled to exercise the Stock Appreciation Right) to receive from the Company
upon exercise of the exercisable portion of the Stock Appreciation Right an
amount determined by multiplying the excess, if any, of the Fair Market Value of
one Share on the date of exercise over the exercise price per Share of the Stock
Appreciation Right by the number of Shares with respect to which the Stock
Appreciation Right is exercised, subject to any limitations of the Plan or that
the Administrator may impose and payable in cash, Shares valued at Fair Market
Value or a combination of the two as the Administrator may determine or provide
in the Award Agreement.
5.2Exercise Price. The Administrator will establish each Option’s and Stock
Appreciation Right’s exercise price and specify the exercise price in the Award
Agreement. The exercise price will not be less than 100% of the Fair Market
Value on the grant date of the Option or Stock Appreciation Right.
5.3Duration of Options. Each Option or Stock Appreciation Right will be
exercisable at such times and as specified in the Award Agreement, provided that
the term of an Option or Stock Appreciation Right will not exceed ten years.
5.4Exercise. Options and Stock Appreciation Rights may be exercised by
delivering to the Company a written notice of exercise, in a form the
Administrator approves (which may be electronic), signed by the person
authorized to exercise the Option or Stock Appreciation Right, together with, as
applicable, payment in full (i) as specified in Section 5.5 for the number of
Shares for which the Award is exercised and (ii) as specified in Section 9.5


2

--------------------------------------------------------------------------------





for any applicable taxes. Unless the Administrator otherwise determines, an
Option or Stock Appreciation Right may not be exercised for a fraction of a
Share.
5.5Payment Upon Exercise. The exercise price of an Option must be paid in cash,
wire transfer of immediately available funds or by check payable to the order of
the Company or, subject to Section 10.8, any Company insider trading policy
(including blackout periods) and Applicable Laws, by:
(a)if there is a public market for Shares at the time of exercise, unless the
Administrator otherwise determines, (A) delivery (including telephonically to
the extent permitted by the Company) of an irrevocable and unconditional
undertaking by a broker acceptable to the Company to deliver promptly to the
Company sufficient funds to pay the exercise price, or (B) the Participant’s
delivery to the Company of a copy of irrevocable and unconditional instructions
to a broker acceptable to the Company to deliver promptly to the Company cash or
a check sufficient to pay the exercise price; provided that such amount is paid
to the Company at such time as may be required by the Administrator;


(b)delivery (either by actual delivery or attestation) of Shares owned by the
Participant valued at their Fair Market Value;


(c)surrendering Shares then issuable upon the Option’s exercise valued at their
Fair Market Value on the exercise date;


(d)to the extent permitted by the Administrator, delivery of a promissory note
or any other property that the Administrator determines is good and valuable
consideration; or


(e)any combination of the above permitted payment forms (including cash, wire
transfer or check).


ARTICLE VI.
RESTRICTED STOCK; RESTRICTED STOCK UNITS


6.1General. The Administrator may grant Restricted Stock, or the right to
purchase Restricted Stock, to any Service Provider, subject to the Company’s
right to repurchase all or part of such shares at their issue price or other
stated or formula price from the Participant (or to require forfeiture of such
shares) if conditions the Administrator specifies in the Award Agreement are not
satisfied before the end of the applicable restriction period or periods that
the Administrator establishes for such Award. In addition, the Administrator may
grant to Service Providers Restricted Stock Units, which may be subject to
vesting and forfeiture conditions during the applicable restriction period or
periods, as set forth in an Award Agreement. The Administrator will determine
and set forth in the Award Agreement the terms and conditions for each
Restricted Stock and Restricted Stock Unit Award, subject to the conditions and
limitations contained in the Plan.


6.2Restricted Stock.


(a)Dividends. Participants holding shares of Restricted Stock will be entitled
to all ordinary cash dividends paid with respect to such Shares, unless the
Administrator provides otherwise in the Award Agreement. Unless the
Administrator provides otherwise, with respect to any award of Restricted Stock,
dividends which are paid to holders of Common Stock prior to vesting shall be
paid to the Participant upon vesting of the underlying Restricted Stock. In
addition, unless the Administrator provides otherwise, if any dividends or
distributions are paid in Shares, or consist of a dividend or distribution to
holders of Common Stock of property other than an ordinary cash dividend, the
Shares or other property will be subject to the same restrictions on
transferability and forfeitability as the shares of Restricted Stock with
respect to which they were paid.




3

--------------------------------------------------------------------------------





(b)Stock Certificates. The Company may require that the Participant deposit in
escrow with the Company (or its designee) any stock certificates issued in
respect of shares of Restricted Stock, together with a stock power endorsed in
blank.




6.3Restricted Stock Units.


(a)Settlement. The Administrator may provide that settlement of Restricted Stock
Units will occur upon or as soon as reasonably practicable after the Restricted
Stock Units vest or will instead be deferred, on a mandatory basis or at the
Participant’s election, in a manner intended to comply with Section 409A.


(b)Stockholder Rights. A Participant will have no rights of a stockholder with
respect to Shares subject to any Restricted Stock Unit unless and until the
Shares are delivered in settlement of the Restricted Stock Unit.
(c)Dividend Equivalents. If the Administrator provides, a grant of Restricted
Stock Units may provide a Participant with the right to receive Dividend
Equivalents. Dividend Equivalents may be settled in cash or Shares and may be
subject to the same restrictions on transferability and forfeitability as the
Restricted Stock Units with respect to which the Dividend Equivalents are
granted and subject to other terms and conditions as set forth in the Award
Agreement. Notwithstanding anything to the contrary contained herein, unless the
Administrator provides otherwise, Dividend Equivalents with respect to an Award
shall be paid to the Participant upon vesting of the underlying Award.


ARTICLE VII.
OTHER STOCK OR CASH BASED AWARDS
 
Other Stock or Cash Based Awards may be granted to Participants, including
Awards entitling Participants to receive Shares to be delivered in the future
and including annual or other periodic or long-term cash bonus awards (whether
based on specified Performance Criteria or otherwise), in each case subject to
any conditions and limitations in the Plan. Such Other Stock or Cash Based
Awards will also be available as a payment form in the settlement of other
Awards, as standalone payments and as payment in lieu of compensation to which a
Participant is otherwise entitled. Other Stock or Cash Based Awards may be paid
in Shares, cash or other property, as the Administrator determines. Subject to
the provisions of the Plan, the Administrator will determine the terms and
conditions of each Other Stock or Cash Based Award, including any purchase
price, performance goal (which may be based on the Performance Criteria),
transfer restrictions and vesting conditions, which will be set forth in the
applicable Award Agreement.


ARTICLE VIII.
ADJUSTMENTS FOR CHANGES IN COMMON STOCK
AND CERTAIN OTHER EVENTS


8.1Equity Restructuring. In connection with any Equity Restructuring,
notwithstanding anything to the contrary in this Article VIII, the Administrator
will equitably adjust each outstanding Award as it deems appropriate to reflect
the Equity Restructuring, which may include adjusting the number and type of
securities subject to each outstanding Award and/or the Award’s exercise price
or grant price (if applicable), granting new Awards to Participants, and making
a cash payment to Participants. The adjustments provided under this Section 8.1
will be nondiscretionary, final and binding on the affected Participant and the
Company; provided that the Administrator will determine whether an adjustment is
equitable.


8.2Corporate Transactions. In the event of any dividend or other distribution
(whether in the form of cash, Common Stock, other securities or other property),
reorganization, merger, consolidation, combination, repurchase,
recapitalization, liquidation, dissolution, or sale, transfer, exchange or other
disposition of all or substantially all of the assets of the Company, or sale or
exchange of Common Stock or other securities of the Company, Change in Control,
issuance of warrants or other rights to purchase Common Stock or other
securities of the Company,


4

--------------------------------------------------------------------------------





other similar corporate transaction or event, other unusual or nonrecurring
transaction or event affecting the Company or its financial statements or any
change in any Applicable Laws or accounting principles, the Administrator, on
such terms and conditions as it deems appropriate, either by the terms of the
Award or by action taken prior to the occurrence of such transaction or event
(except that action to give effect to a change in Applicable Law or accounting
principles may be made within a reasonable period of time after such change) and
either automatically or upon the Participant’s request, is hereby authorized to
take any one or more of the following actions whenever the Administrator
determines that such action is appropriate in order to (x) prevent dilution or
enlargement of the benefits or potential benefits intended by the Company to be
made available under the Plan or with respect to any Award granted or issued
under the Plan, (y) to facilitate such transaction or event or (z) give effect
to such changes in Applicable Laws or accounting principles:


(a)To provide for the cancellation of any such Award in exchange for either an
amount of cash or other property with a value equal to the amount that could
have been obtained upon the exercise or settlement of the vested portion of such
Award or realization of the Participant’s rights under the vested portion of
such Award, as applicable; provided that, if the amount that could have been
obtained upon the exercise or settlement of the vested portion of such Award or
realization of the Participant’s rights, in any case, is equal to or less than
zero, then the Award may be terminated without payment;


(b)To provide that such Award shall vest and, to the extent applicable, be
exercisable as to all shares covered thereby, notwithstanding anything to the
contrary in the Plan or the provisions of such Award;


(c)To provide that such Award be assumed by the successor or survivor
corporation, or a parent or subsidiary thereof, or shall be substituted for by
awards covering the stock of the successor or survivor corporation, or a parent
or subsidiary thereof, with appropriate adjustments as to the number and kind of
shares and/or applicable exercise or purchase price, in all cases, as determined
by the Administrator;


(d)To make adjustments in the number and type of shares of Common Stock (or
other securities or property) subject to outstanding Awards and/or with respect
to which Awards may be granted under the Plan (including, but not limited to,
adjustments of the limitations in Article IV) and/or in the terms and conditions
of (including the grant or exercise price), and the criteria included in,
outstanding Awards;


(e)To replace such Award with other rights or property selected by the
Administrator; and/or


(f)To provide that the Award will terminate and cannot vest, be exercised or
become payable after the applicable event.


8.3Change in Control. Except as may otherwise be provided in any applicable
Award Agreement or other written agreement entered into between the Company (or
an Affiliate) and a Participant, if a Change in Control occurs and a
Participant’s outstanding Awards are not continued, converted, assumed or
replaced by the surviving or successor entity in such Change in Control, in any
case, as determined by the Administrator, then immediately prior to the Change
in Control such outstanding Awards, to the extent not continued, converted,
assumed or replaced, shall become fully vested and, as applicable, exercisable
and shall be deemed exercised or canceled in exchange for payment of the
transaction consideration (net of any applicable exercise or purchase price due)
immediately prior to the consummation of such transaction, and all forfeiture,
repurchase and other restrictions on such Awards shall lapse immediately prior
to such transaction. If an Award vests and, as applicable, is exercised or
canceled and paid out in lieu of continuation, conversion, assumption or
replacement in connection with a Change in Control, the Administrator shall
notify the Participant of such vesting and any applicable deemed exercise or
cancellation and payout, and the Award shall terminate upon the Change in
Control.


8.4Administrative Standstill. In the event of any pending stock dividend, stock
split, combination or exchange of shares, merger, consolidation or other
distribution (other than normal cash dividends) of Company assets to
stockholders, or any other extraordinary transaction or change affecting the
Shares or the share price of Common Stock, including any Equity Restructuring or
any securities offering or other similar transaction, for administrative


5

--------------------------------------------------------------------------------





convenience, the Administrator may refuse to permit the exercise of any Award
for up to sixty days before or after such transaction.


8.5General. Except as expressly provided in the Plan or the Administrator’s
action under the Plan, no Participant will have any rights due to any
subdivision or consolidation of Shares of any class, dividend payment, increase
or decrease in the number of Shares of any class or dissolution, liquidation,
merger, or consolidation of the Company or other corporation. Except as
expressly provided with respect to an Equity Restructuring under Section 8.1
above or the Administrator’s action under the Plan, no issuance by the Company
of Shares of any class, or securities convertible into Shares of any class, will
affect, and no adjustment will be made regarding, the number of Shares subject
to an Award or the Award’s grant or exercise price. The existence of the Plan,
any Award Agreements and the Awards granted hereunder will not affect or
restrict in any way the Company’s right or power to make or authorize (i) any
adjustment, recapitalization, reorganization or other change in the Company’s
capital structure or its business, (ii) any merger, consolidation, dissolution
or liquidation of the Company or sale of Company assets or (iii) any sale or
issuance of securities, including securities with rights superior to those of
the Shares or securities convertible into or exchangeable for Shares. The
Administrator may treat Participants and Awards (or portions thereof)
differently under this Article VIII.


ARTICLE IX.
GENERAL PROVISIONS APPLICABLE TO AWARDS


9.1Transferability. Except as the Administrator may determine or provide in an
Award Agreement or otherwise for Awards other than Incentive Stock Options,
Awards may not be sold, assigned, transferred, pledged or otherwise encumbered,
either voluntarily or by operation of law, except by will or the laws of descent
and distribution, or, subject to the Administrator’s consent, pursuant to a
domestic relations order, and, during the life of the Participant, will be
exercisable only by the Participant. References to a Participant, to the extent
relevant in the context, will include references to a Participant’s authorized
transferee that the Administrator specifically approves.


9.2Documentation. Each Award will be evidenced in an Award Agreement. Each Award
may contain terms and conditions in addition to those set forth in the Plan.


9.3Discretion. Except as the Plan otherwise provides, each Award may be made
alone or in addition or in relation to any other Award. The terms of each Award
to a Participant need not be identical, and the Administrator need not treat
Participants or Awards (or portions thereof) uniformly.


9.4Termination of Status. The Administrator will determine how the disability,
death, retirement, authorized leave of absence or any other change or purported
change in a Participant’s Service Provider status affects an Award and the
extent to which, and the period during which, the Participant, the Participant’s
legal representative, conservator, guardian or Designated Beneficiary may
exercise rights under the Award, if applicable.


9.5Withholding. Each Participant must pay the Company, or make provision
satisfactory to the Administrator for payment of, any taxes required by law to
be withheld in connection with such Participant’s Awards by the date of the
event creating the tax liability. Except as set forth in an applicable Award
Agreement, the Company may, to the extent Applicable Laws permit, deduct an
amount sufficient to satisfy such tax obligations based on withholding rates up
to the maximum individual statutory withholding rates in the applicable
jurisdiction from any payment of any kind otherwise due to a Participant.
Participants may satisfy such tax obligations in cash, by wire transfer of
immediately available funds, by check made payable to the order of the Company,
or subject to Section 10.8, any Company insider trading policy (including
blackout periods) and Applicable Laws, (i) to the extent permitted by the
Administrator, in whole or in part by delivery of Shares, including Shares
retained from the Award creating the tax obligation, valued at their Fair Market
Value, (ii) if there is a public market for Shares at the time the tax
obligations are satisfied, unless the Administrator otherwise determines, (A)
delivery (including telephonically to the extent permitted by the Company) of an
irrevocable and unconditional undertaking by a broker acceptable to the Company
to deliver promptly to the Company sufficient funds to satisfy the tax
obligations, or (B) delivery by the Participant to the Company of a copy of
irrevocable and unconditional instructions to a broker acceptable to the Company
to


6

--------------------------------------------------------------------------------





deliver promptly to the Company cash or a check sufficient to satisfy the tax
withholding; provided that such amount is paid to the Company at such time as
may be required by the Administrator, (iii) to the extent permitted by the
Administrator, delivery of a promissory note or any other property that the
Administrator determines is good and valuable consideration, or (iv) any
combination of the foregoing permitted payment forms (including cash, wire
transfer or check). If any tax withholding obligation will be satisfied under
clause (i) of the immediately preceding sentence by the Company’s retention of
Shares from the Award creating the tax obligation and there is a public market
for Shares at the time the tax obligation is satisfied, the Company may elect to
instruct any brokerage firm determined acceptable to the Company for such
purpose to sell on the applicable Participant’s behalf some or all of the Shares
retained and to remit the proceeds of the sale to the Company or its designee,
and each Participant’s acceptance of an Award under the Plan will constitute the
Participant’s authorization to the Company and instruction and authorization to
such brokerage firm to complete the transactions described in this sentence.


9.6Amendment of Award; Repricing. The Administrator may amend, modify or
terminate any outstanding Award, including by substituting another Award of the
same or a different type, changing the exercise or settlement date and
converting an Incentive Stock Option to a Non-Qualified Stock Option. The
Participant’s consent to such action will be required unless (i) the action,
taking into account any related action, does not materially and adversely affect
the Participant’s rights under the Award, or (ii) the change is permitted under
Article VIII or pursuant to Section 10.6. Subject to Article VIII, the
Administrator shall not, without the approval of the stockholders of the
Company, (i) authorize the amendment of any outstanding Option or Stock
Appreciation Right to reduce its price per share, or (ii) cancel any Option or
Stock Appreciation Right in exchange for cash or another Award when the Option
or Stock Appreciation Right price per share exceeds the Fair Market Value of the
underlying Shares.


9.7Conditions on Delivery of Stock. The Company will not be obligated to deliver
any Shares under the Plan or remove restrictions from Shares previously
delivered under the Plan until (i) all Award conditions have been met or removed
to the Company’s satisfaction, (ii) as determined by the Company, all other
legal matters regarding the issuance and delivery of such Shares have been
satisfied, including any applicable securities laws and stock exchange or stock
market rules and regulations, (iii) if so requested by the Company, the
Participant has granted any voting proxy and/or power of attorney in favor of a
person or persons designated by the Board or the Committee and (iv) the
Participant has executed and delivered to the Company such representations or
agreements as the Administrator deems necessary or appropriate to satisfy any
Applicable Laws. The Company’s inability to obtain authority from any regulatory
body having jurisdiction, which the Administrator determines is necessary to the
lawful issuance and sale of any securities, will relieve the Company of any
liability for failing to issue or sell such Shares as to which such requisite
authority has not been obtained.


9.8Acceleration. The Administrator may at any time provide that any Award will
become immediately vested and fully or partially exercisable, free of some or
all restrictions or conditions, or otherwise fully or partially realizable.


9.9Additional Terms of Incentive Stock Options. The Administrator may grant
Incentive Stock Options only to employees of the Company, any of its present or
future parent or subsidiary corporations, as defined in Sections 424(e) or (f)
of the Code, respectively, and any other entities the employees of which are
eligible to receive Incentive Stock Options under the Code. If an Incentive
Stock Option is granted to a Greater Than 10% Stockholder, the exercise price
will not be less than 110% of the Fair Market Value on the Option’s grant date,
and the term of the Option will not exceed five years. All Incentive Stock
Options will be subject to and construed consistently with Section 422 of the
Code. By accepting an Incentive Stock Option, the Participant agrees to give
prompt notice to the Company of dispositions or other transfers (other than in
connection with a Change in Control) of Shares acquired under the Option made
within (i) two years from the grant date of the Option or (ii) one year after
the transfer of such Shares to the Participant, specifying the date of the
disposition or other transfer and the amount the Participant realized, in cash,
other property, assumption of indebtedness or other consideration, in such
disposition or other transfer. Neither the Company nor the Administrator will be
liable to a Participant, or any other party, if an Incentive Stock Option fails
or ceases to qualify as an “incentive stock option” under Section 422 of the
Code. Any Incentive Stock Option or portion thereof that fails to qualify as an
“incentive stock option” under Section 422 of the Code for any reason,


7

--------------------------------------------------------------------------------





including becoming exercisable with respect to Shares having a fair market value
exceeding the $100,000 limitation under Treasury Regulation Section 1.422-4,
will be a Non-Qualified Stock Option.
9.10Cash Settlement. Without limiting the generality of any other provision of
the Plan, the Administrator may provide, in an Award Agreement or subsequent to
the grant of an Award, in its discretion, that any Award may be settled in cash,
Shares or a combination thereof.


ARTICLE X.
MISCELLANEOUS


10.1No Right to Employment or Other Status. No person will have any claim or
right to be granted an Award, and the grant of an Award will not be construed as
giving a Participant the right to continued employment or any other relationship
with the Company. The Company expressly reserves the right at any time to
dismiss or otherwise terminate its relationship with a Participant free from any
liability or claim under the Plan or any Award, except as expressly provided in
an Award Agreement.


10.2No Rights as Stockholder; Certificates. Subject to the Award Agreement, no
Participant or Designated Beneficiary will have any rights as a stockholder with
respect to any Shares to be distributed under an Award until becoming the record
holder of such Shares. Notwithstanding any other provision of the Plan, unless
the Administrator otherwise determines or Applicable Laws require, the Company
will not be required to deliver to any Participant certificates evidencing
Shares issued in connection with any Award and instead such Shares may be
recorded in the books of the Company (or, as applicable, its transfer agent or
stock plan administrator). The Company may place legends on stock certificates
issued under the Plan that the Administrator deems necessary or appropriate to
comply with Applicable Laws.


10.3Effective Date and Term of Plan. The Plan will become effective on the date
on which the Plan is adopted by the Administrator and will remain in effect
until the tenth anniversary of such date, unless earlier terminated by the
Board. No Awards may be granted under the Plan during any suspension period or
after Plan termination. Notwithstanding anything in the Plan to the contrary, an
Incentive Stock Option may not be granted under the Plan after ten years from
the earlier of (i) the date the Board adopted the Plan or (ii) the date the
Company’s stockholders approved the Plan, but Awards previously granted may
extend beyond that date in accordance with the Plan.


10.4Amendment of Plan. The Administrator may amend, suspend or terminate the
Plan at any time; provided that no amendment, other than an increase to the
Overall Share Limit, may materially and adversely affect any Award outstanding
at the time of such amendment without the affected Participant’s consent. Awards
outstanding at the time of any Plan suspension or termination will continue to
be governed by the Plan and the Award Agreement, as in effect before such
suspension or termination. The Board will obtain stockholder approval of any
Plan amendment to the extent necessary to comply with Applicable Laws.


10.5Provisions for Foreign Participants. The Administrator may modify Awards
granted to Participants who are foreign nationals or employed outside the United
States or establish subplans or procedures under the Plan to address differences
in laws, rules, regulations or customs of such foreign jurisdictions with
respect to tax, securities, currency, employee benefit or other matters.


10.6Section 409A.


(a)General. The Company intends that all Awards be structured to comply with, or
be exempt from, Section 409A, such that no adverse tax consequences, interest or
penalties under Section 409A apply. Notwithstanding anything in the Plan or any
Award Agreement to the contrary, the Administrator may, without a Participant’s
consent, amend this Plan or Awards, adopt policies and procedures or take any
other actions (including amendments, policies, procedures and retroactive
actions) as are necessary or appropriate to preserve the intended tax treatment
of Awards, including any such actions intended to (A) exempt this Plan or any
Award from Section 409A, or (B) comply with Section 409A, including regulations,
guidance, compliance programs and other interpretative authority that may be
issued after an Award’s grant date. The Company makes no representations or
warranties as to


8

--------------------------------------------------------------------------------





an Award’s tax treatment under Section 409A or otherwise. The Company will have
no obligation under this Section 10.6 or otherwise to avoid the taxes, penalties
or interest under Section 409A with respect to any Award and will have no
liability to any Participant or any other person if any Award, compensation or
other benefits under the Plan are determined to constitute noncompliant
“nonqualified deferred compensation” subject to taxes, penalties or interest
under Section 409A.


(b)Separation from Service. If an Award constitutes “nonqualified deferred
compensation” under Section 409A, any payment or settlement of such Award upon a
termination of a Participant’s Service Provider relationship will, to the extent
necessary to avoid taxes under Section 409A, be made only upon the Participant’s
“separation from service” (within the meaning of Section 409A), whether such
“separation from service” occurs upon or after the termination of the
Participant’s Service Provider relationship. For purposes of this Plan or any
Award Agreement relating to any such payments or benefits, references to a
“termination,” “termination of employment” or like terms means a “separation
from service.”


(c)Payments to Specified Employees. Notwithstanding any contrary provision in
the Plan or any Award Agreement, any payment(s) of “nonqualified deferred
compensation” required to be made under an Award to a “specified employee” (as
defined under Section 409A and as the Administrator determines) due to his or
her “separation from service” will, to the extent necessary to avoid taxes under
Section 409A(a)(2)(B)(i) of the Code, be delayed for the six-month period
immediately following such “separation from service” (or, if earlier, until the
specified employee’s death) and will instead be paid (as set forth in the Award
Agreement) on the day immediately following such six-month period or as soon as
administratively practicable thereafter (without interest). Any payments of
“nonqualified deferred compensation” under such Award payable more than six
months following the Participant’s “separation from service” will be paid at the
time or times the payments are otherwise scheduled to be made.


10.7Limitations on Liability. Notwithstanding any other provisions of the Plan,
no individual acting as a director, officer, other employee or agent of the
Company or any Subsidiary will be liable to any Participant, former Participant,
spouse, beneficiary or any other person for any claim, loss, liability or
expense incurred in connection with the Plan or any Award, and such individual
will not be personally liable with respect to the Plan because of any contract
or other instrument executed in his or her capacity as an Administrator,
director, officer, other employee or agent of the Company or any Subsidiary. The
Company will indemnify and hold harmless each director, officer, other employee
and agent of the Company or any Subsidiary that has been or will be granted or
delegated any duty or power relating to the Plan’s administration or
interpretation, against any cost or expense (including attorneys’ fees) or
liability (including any sum paid in settlement of a claim with the
Administrator’s approval) arising from any act or omission concerning this Plan
unless arising from such person’s own fraud or bad faith.


10.8Lock-Up Period. The Company may, at the request of any underwriter
representative or otherwise, in connection with registering the offering of any
Company securities under the Securities Act, prohibit Participants from,
directly or indirectly, selling or otherwise transferring any Shares or other
Company securities during a period of up to one hundred eighty days following
the effective date of a Company registration statement filed under the
Securities Act, or such longer period as determined by the underwriter.


10.9Data Privacy. As a condition for receiving any Award, each Participant
explicitly and unambiguously consents to the collection, use and transfer, in
electronic or other form, of personal data as described in this paragraph by and
among the Company and its Subsidiaries and affiliates exclusively for
implementing, administering and managing the Participant’s participation in the
Plan. The Company and its Subsidiaries and affiliates may hold certain personal
information about a Participant, including the Participant’s name, address and
telephone number; birthdate; social security, insurance number or other
identification number; salary; nationality; job title(s); any Shares held in the
Company or its Subsidiaries and affiliates; and Award details, to implement,
manage and administer the Plan and Awards (the “Data”). The Company and its
Subsidiaries and affiliates may transfer the Data amongst themselves as
necessary to implement, administer and manage a Participant’s participation in
the Plan, and the Company and its Subsidiaries and affiliates may transfer the
Data to third parties assisting the Company with Plan implementation,
administration and management. These recipients may be located in the
Participant’s country, or elsewhere, and the Participant’s country may have
different data privacy laws and protections than the recipients’ country. By
accepting


9

--------------------------------------------------------------------------------





an Award, each Participant authorizes such recipients to receive, possess, use,
retain and transfer the Data, in electronic or other form, to implement,
administer and manage the Participant’s participation in the Plan, including any
required Data transfer to a broker or other third party with whom the Company or
the Participant may elect to deposit any Shares. The Data related to a
Participant will be held only as long as necessary to implement, administer, and
manage the Participant’s participation in the Plan. A Participant may, at any
time, view the Data that the Company holds regarding such Participant, request
additional information about the storage and processing of the Data regarding
such Participant, recommend any necessary corrections to the Data regarding the
Participant or refuse or withdraw the consents in this Section 10.9 in writing,
without cost, by contacting the local human resources representative. The
Company may cancel a Participant’s ability to participate in the Plan and, in
the Administrator’s discretion, the Participant may forfeit any outstanding
Awards if the Participant refuses or withdraws the consents in this
Section 10.9. For more information on the consequences of refusing or
withdrawing consent, Participants may contact their local human resources
representative.


10.10Severability. If any portion of the Plan or any action taken under it is
held illegal or invalid for any reason, the illegality or invalidity will not
affect the remaining parts of the Plan, and the Plan will be construed and
enforced as if the illegal or invalid provisions had been excluded, and the
illegal or invalid action will be null and void.


10.11Governing Documents. If any contradiction occurs between the Plan and any
Award Agreement or other written agreement between a Participant and the Company
(or any Subsidiary) that the Administrator has approved, the Plan will govern,
unless it is expressly specified in such Award Agreement or other written
document that a specific provision of the Plan will not apply. In addition, the
Awards granted and Shares issuable and issued pursuant to this Plan are subject
to Section 4 of the Charter regarding the conversion of Shares of Class B Common
Stock to Class A Common Stock.


10.12Governing Law. The Plan and all Awards will be governed by and interpreted
in accordance with the laws of the State of Delaware, disregarding any state’s
choice-of-law principles requiring the application of a jurisdiction’s laws
other than the State of Delaware.


10.13Claw-back Provisions. All Awards (including any proceeds, gains or other
economic benefit the Participant actually or constructively receives upon
receipt or exercise of any Award or the receipt or resale of any Shares
underlying the Award) will be subject to any Company claw-back policy, including
any claw-back policy adopted to comply with Applicable Laws (including the
Dodd-Frank Wall Street Reform and Consumer Protection Act and any rules or
regulations promulgated thereunder) as set forth in such claw-back policy or the
Award Agreement.


10.14Titles and Headings. The titles and headings in the Plan are for
convenience of reference only and, if any conflict, the Plan’s text, rather than
such titles or headings, will control.


10.15Conformity to Securities Laws.     Participant acknowledges that the Plan
is intended to conform to the extent necessary with Applicable Laws.
Notwithstanding anything herein to the contrary, the Plan and all Awards will be
administered only in conformance with Applicable Laws. To the extent Applicable
Laws permit, the Plan and all Award Agreements will be deemed amended as
necessary to conform to Applicable Laws.


10.16Relationship to Other Benefits. No payment under the Plan will be taken
into account in determining any benefits under any pension, retirement, savings,
profit sharing, group insurance, welfare or other benefit plan of the Company or
any Subsidiary except as expressly provided in writing in such other plan or an
agreement thereunder.


10.17Broker-Assisted Sales. In the event of a broker-assisted sale of Shares in
connection with the payment of amounts owed by a Participant under or with
respect to the Plan or Awards, including amounts to be paid under the final
sentence of Section 9.5: (a) any Shares to be sold through the broker-assisted
sale will be sold on the day the payment first becomes due, or as soon
thereafter as practicable; (b) such Shares may be sold as part of a block trade
with other Participants in the Plan in which all participants receive an average
price; (c) the applicable Participant will be responsible for all broker’s fees
and other costs of sale, and by accepting an Award, each Participant agrees to
indemnify and hold the Company harmless from any losses, costs, damages or
expenses relating to any such sale; (d)


10

--------------------------------------------------------------------------------





to the extent the Company or its designee receives proceeds of such sale that
exceed the amount owed, the Company will pay such excess in cash to the
applicable Participant as soon as reasonably practicable; (e) the Company and
its designees are under no obligation to arrange for such sale at any particular
price; and (f) in the event the proceeds of such sale are insufficient to
satisfy the Participant’s applicable obligation, the Participant may be required
to pay immediately upon demand to the Company or its designee an amount in cash
sufficient to satisfy any remaining portion of the Participant’s obligation.


10.18Arbitration. Any and all claims, grievances, demands, controversies, causes
of action or disputes of any nature whatsoever (collectively, “Claims”), arising
out of, in connection with, or in relation to this Plan, or Awards granted
hereunder, or the arbitrability of any Claims under this Plan, will be resolved
by final and binding arbitration administered by the Los Angeles, California
offices of JAMS/Endispute in accordance with the then-existing JAMS/Endispute
Arbitration Rules applicable to employment agreements. The Participant and the
Company will select a mutually acceptable neutral arbitrator from the panel of
arbitrators serving with any of JAMS/Endispute’s offices, but in the event the
parties cannot agree on an arbitrator, the Administrator of JAMS/Endispute will
appoint an arbitrator from such panel (the arbitrator so selected or appointed,
the “Arbitrator”). The Arbitrator may provide all appropriate remedies (at law
and equity) or judgments that could be awarded by a court of law in Delaware,
and that, upon good cause shown, the Arbitrator will afford the parties adequate
discovery, including deposition discovery. Except as provided herein, the
Federal Arbitration Act will govern the interpretation, enforcement and all
actions pursuant to this Section 10.18. The Arbitrator will be bound by and will
strictly enforce the terms of this Section 10.18 and may not limit, expand or
otherwise modify its terms. The Arbitrator will make a good faith effort to
apply the substantive law (and the law of remedies, if applicable) of the state
of Delaware, or federal law, or both, as applicable, without reference to its
conflicts of laws provisions. The Arbitrator is without jurisdiction to apply
any different substantive law. The Arbitrator will be bound to honor claims of
privilege or work-product doctrine recognized at law, but the Arbitrator will
have the discretion to determine whether any such claim of privilege or work
product doctrine applies. The Arbitrator will render an award and a written,
reasoned opinion in support thereof. The Arbitrator will have power and
authority to award any appropriate remedy (in law or equity) or judgment that
could be awarded by a court of law in Delaware, which may include reasonable
attorneys’ fees to the prevailing party. The award rendered by arbitration will
be final and binding upon the parties to arbitration, and judgment upon the
award may be entered in any court having jurisdiction thereof. Neither a party
nor the Arbitrator will disclose the existence, content, or results of any
arbitration hereunder without the prior written consent of all parties.
Adherence to this dispute resolution process will not limit the parties’ right
to obtain any provisional remedy, including, without limitation, injunctive or
similar relief, from any court of competent jurisdiction as may be necessary to
protect their rights and interests. Notwithstanding the foregoing sentence, this
dispute resolution procedure is intended to be the exclusive method of resolving
any Claims arising out of or relating to the Plan. Subject to the Arbitrator’s
award, the Company will pay fees and expenses with respect to this dispute
resolution process and any action related thereto.


10.19    Section 162(m) Limitations.


(a)    Individual Award Limitations. Notwithstanding any provision in the Plan
to the contrary, and subject to adjustment as provided in Article VIII, the
maximum aggregate number of Shares with respect to one or more Awards
denominated in Shares that may be granted to any one person during any fiscal
year of the Company shall be 250,000 and the maximum aggregate amount of cash
that may be paid in cash to any one person during any fiscal year of the Company
with respect to one or more Awards payable in cash and not denominated in Shares
shall be $15,000,000. To the extent required by Section 162(m), Shares subject
to Awards that are canceled shall continue to be counted against the award
limits above.
(b)    Committee Composition. To the extent an Award is intended to qualify as
Performance-Based Compensation, the Administrator with respect to such Awards
shall be a Committee comprised solely of two or more Directors, each of whom is
intended to be an “outside director” within the meaning of Section 162(m);
provided that a Committee member’s failure to qualify as an “outside director”
within the meaning of Section 162(m) will not invalidate any Award granted by
the Committee that is otherwise validly granted under the Plan.


11

--------------------------------------------------------------------------------





(c)    Performance-Based Compensation. The Administrator, in its sole
discretion, may determine at the time an Award is granted or at any time
thereafter whether such Award is intended to qualify as Performance-Based
Compensation. For the avoidance of doubt, nothing herein shall require the
Administrator to structure any Awards in a manner intended to constitute
Performance-Based Compensation and the Administrator shall be free, in its sole
discretion, to grant Awards that are not intended to be Performance-Based
Compensation. Notwithstanding any other provision of the Plan and except as
otherwise determined by the Administrator, any Award that is intended to qualify
as Performance-Based Compensation shall be subject to any additional limitations
set forth in Section 162(m) that are requirements for qualification as
Performance-Based Compensation, and the Plan and the applicable Award Agreement
shall be deemed amended to the extent necessary to conform to such requirements.
In addition, Awards of Restricted Stock, Restricted Stock Units and Other Stock
or Cash Based Awards that are intended to qualify as Performance-Based
Compensation shall be subject to the following provisions, which shall control
over any conflicting provision in the Plan or any Award Agreement:
(i)    To the extent necessary to comply with the requirements of Section
162(m)(4)(C) of the Code, no later than 90 days following the commencement of
any Performance Period or any designated fiscal period or period of service (or
such earlier time as may be required under Section 162(m)), the Administrator
shall, in writing, (a) designate the Participant to receive such Award, (b)
select the Performance Criteria applicable to the Performance Period, which
Performance Criteria shall be limited to the specific performance goals set
forth in the definition of Performance Criteria, (c) establish the performance
goals (and any exclusions), and amounts of such Awards, as applicable, which may
be earned for such Performance Period based on the Performance Criteria and (d)
specify the relationship between Performance Criteria and the performance goals
and the amounts of such Awards, as applicable, to be earned by each Participant
for such Performance Period.
(ii)    Following the completion of each Performance Period, the Administrator
shall certify in writing whether and the extent to which the applicable
performance goals have been achieved for such Performance Period. In determining
the amount earned under such Awards, the Administrator shall have the right to
reduce or eliminate (but not to increase) the amount payable at a given level of
performance to take into account additional factors that the Administrator may
deem relevant, including the assessment of individual or corporate performance
for the Performance Period.
(iii)    Unless otherwise specified by the Administrator in accordance with
Section 162(m), the Performance Criteria with respect to an Award intended to be
Performance-Based Compensation payable to a Participant shall be determined on
the basis of Applicable Accounting Standards. For this purpose, “Applicable
Accounting Standards” means the U.S. Generally Accepted Accounting Principles,
International Financial Reporting Standards or other accounting principles or
standards applicable to the Company’s financial statements under U.S. federal
securities laws.
(iv)    No adjustment or action described in Article VIII or in any other
provision of the Plan shall be authorized to the extent that such adjustment or
action would cause such Award to fail to so qualify as Performance-Based
Compensation, unless the Administrator determines that the Award should not so
qualify.
ARTICLE XI.
DEFINITIONS


As used in the Plan, the following words and phrases will have the following
meanings:
11.1“2006 Plan” means the Houlihan Lokey, Inc. Amended and Restated 2006
Incentive Compensation Plan.


11.2“Administrator” means the Board or a Committee to the extent that the
Board’s powers or authority under the Plan have been delegated to such
Committee.


11.3“Applicable Laws” means the requirements relating to the administration of
equity incentive plans under U.S. federal and state securities, tax and other
applicable laws, rules and regulations, the applicable rules of any


12

--------------------------------------------------------------------------------





stock exchange or quotation system on which the Common Stock is listed or quoted
and the applicable laws and rules of any foreign country or other jurisdiction
where Awards are granted.


11.4“Award” means, individually or collectively, a grant under the Plan of
Options, Stock Appreciation Rights, Restricted Stock, Restricted Stock Units,
Dividend Equivalents or Other Stock or Cash Based Awards.


11.5“Award Agreement” means a written agreement evidencing an Award, which may
be electronic, that contains such terms and conditions as the Administrator
determines, consistent with and subject to the terms and conditions of the Plan.


11.6“Board” means the Board of Directors of the Company.


11.7“Change in Control” means and includes each of the following:


(a)A transaction or series of transactions (other than an offering of Common
Stock to the general public through a registration statement filed with the
Securities and Exchange Commission or a transaction or series of transactions
that meets the requirements of clauses (i) and (ii) of subsection (c) below)
whereby any “person” or related “group” of “persons” (as such terms are used in
Sections 13(d) and 14(d)(2) of the Exchange Act) (other than the Company, any of
its Subsidiaries, any Permitted Holder, an employee benefit plan maintained by
the Company or any of its Subsidiaries or a “person” that, prior to such
transaction, directly or indirectly controls, is controlled by, or is under
common control with, the Company) directly or indirectly acquires beneficial
ownership (within the meaning of Rule 13d-3 under the Exchange Act) of equity
securities of the Company possessing more than 50% of the total combined voting
power of the Company’s equity securities outstanding immediately after such
acquisition; or


(b)During any period of two consecutive years commencing no earlier than the
Final Conversion Date (as defined in the Charter), individuals who, at the
beginning of such period, constitute the Board together with any new Director(s)
(other than a Director designated by a person who shall have entered into an
agreement with the Company to effect a transaction described in subsections (a)
or (c)) whose election by the Board or nomination for election by the Company’s
stockholders was approved by a vote of at least two-thirds of the Directors then
still in office who either were Directors at the beginning of the two-year
period or whose election or nomination for election was previously so approved,
cease for any reason to constitute a majority thereof; or


(c)The consummation by the Company (whether directly involving the Company or
indirectly involving the Company through one or more intermediaries) of (x) a
merger, consolidation, reorganization, or business combination, (y) a sale or
other disposition of all or substantially all of the Company’s assets in any
single transaction or series of related transactions or (z) the acquisition of
assets or stock of another entity, in each case other than a transaction:
(i)which results in the Company’s voting equity securities outstanding
immediately before the transaction continuing to represent (either by remaining
outstanding or by being converted into voting equity securities of the Company
or the person that, as a result of the transaction, controls, directly or
indirectly, the Company or owns, directly or indirectly, all or substantially
all of the Company’s assets or otherwise succeeds to the business of the Company
(the Company or such person, the “Successor Entity”)) directly or indirectly, at
least a majority of the combined voting power of the Successor Entity’s
outstanding voting equity securities immediately after the transaction, and
(ii)after which no person or group beneficially owns voting equity securities
representing 50% or more of the combined voting power of the Successor Entity;
provided, however, that no person or group shall be treated for purposes of this
clause (ii) as beneficially owning 50% or more of the combined voting power of
the Successor Entity solely as a result of the voting power held in the Company
prior to the consummation of the transaction.


Notwithstanding the foregoing, if a Change in Control constitutes a payment
event with respect to any Award (or portion of any Award) that provides for the
deferral of compensation that is subject to Section 409A, to the extent required
to avoid the imposition of additional taxes under Section 409A, the transaction
or event described in subsection (a), (b) or (c) with respect to such Award (or
portion thereof) shall only constitute a Change in Control for


13

--------------------------------------------------------------------------------





purposes of the payment timing of such Award if such transaction also
constitutes a “change in control event,” as defined in Treasury Regulation
Section 1.409A-3(i)(5).
The Administrator shall have full and final authority, which shall be exercised
in its discretion, to determine conclusively whether a Change in Control has
occurred pursuant to the above definition, the date of the occurrence of such
Change in Control and any incidental matters relating thereto; provided that any
exercise of authority in conjunction with a determination of whether a Change in
Control is a “change in control event” as defined in Treasury Regulation
Section 1.409A-3(i)(5) shall be consistent with such regulation.
11.8“Charter” means the Company’s amended and restated certificate of
incorporation, as it may be amended from time to time.


11.9“Class A Common Stock” means the Class A common stock of the Company, par
value of $0.001 per share.


11.10“Class B Common Stock” means the Class B common stock of the Company, par
value of $0.001 per share.


11.11“Closing Date” means the date on which the Company’s initial public
offering closed.


11.12“Code” means the Internal Revenue Code of 1986, as amended, and the
regulations issued thereunder.


11.13“Committee” means one or more committees or subcommittees of the Board,
which may include one or more Company directors or executive officers, to the
extent Applicable Laws permit. To the extent required to comply with the
provisions of Rule 16b-3, it is intended that each member of the Committee will
be, at the time the Committee takes any action with respect to an Award that is
subject to Rule 16b-3, a “non-employee director” within the meaning of Rule
16b-3; however, a Committee member’s failure to qualify as a “non-employee
director” within the meaning of Rule 16b-3 will not invalidate any Award granted
by the Committee that is otherwise validly granted under the Plan.


11.14“Common Stock” means either the Class A Common Stock or Class B Common
Stock of the Company.


11.15“Company” means Houlihan Lokey, Inc., a Delaware corporation, or any
successor.


11.16“Consultant” means any consultant or advisor of the Company or any
Subsidiary who qualifies as a consultant or advisor under the applicable rules
of Form S-8 Registration Statement.


11.17“Designated Beneficiary” means the beneficiary or beneficiaries the
Participant designates, in a manner the Administrator determines, to receive
amounts due or exercise the Participant’s rights if the Participant dies or
becomes incapacitated. Without a Participant’s effective designation,
“Designated Beneficiary” will mean the Participant’s estate.


11.18“Director” means a Board member.


11.19“Dividend Equivalents” means a right granted to a Participant under the
Plan to receive the equivalent value (in cash or Shares) of dividends paid on
Shares.


11.20“Employee” means any employee of the Company or its Subsidiaries.


11.21“Equity Restructuring” means a nonreciprocal transaction between the
Company and its stockholders, such as a stock dividend, stock split, spin-off or
recapitalization through a large, nonrecurring cash dividend, that affects the
number or kind of Shares (or other Company securities) or the share price of
Common Stock (or other Company securities) and causes a change in the per share
value of the Common Stock underlying outstanding Awards.


14

--------------------------------------------------------------------------------







11.22“Exchange Act” means the Securities Exchange Act of 1934, as amended.


11.23“Fair Market Value” means, as of any date, the value of Common Stock
determined as follows: (i) if the Common Stock is listed on any established
stock exchange, its Fair Market Value will be the closing sales price for such
Common Stock as quoted on such exchange for such date, or if no sale occurred on
such date, the last day preceding such date during which a sale occurred, as
reported in The Wall Street Journal or another source the Administrator deems
reliable; (ii) if the Common Stock is not traded on a stock exchange but is
quoted on a national market or other quotation system, the closing sales price
on such date, or if no sales occurred on such date, then on the last date
preceding such date during which a sale occurred, as reported in The Wall Street
Journal or another source the Administrator deems reliable; or (iii) without an
established market for the Common Stock, the Administrator will determine the
Fair Market Value in its discretion.


11.24“Greater Than 10% Stockholder” means an individual then owning (within the
meaning of Section 424(d) of the Code) more than 10% of the total combined
voting power of all classes of stock of the Company or its parent or subsidiary
corporation, as defined in Section 424(e) and (f) of the Code, respectively.


11.25“Incentive Stock Option” means an Option intended to qualify as an
“incentive stock option” as defined in Section 422 of the Code.


11.26“Non-Qualified Stock Option” means an Option not intended or not qualifying
as an Incentive Stock Option.
11.27“Option” means an option to purchase Shares.


11.28“Other Stock or Cash Based Awards” means cash awards, awards of Shares, and
other awards valued wholly or partially by referring to, or are otherwise based
on, Shares or other property.


11.29“Overall Share Limit” means the sum of (i) 9,810,988 Shares, (ii) any
Shares of Class B Common Stock which, as of the Closing Date, are (a) available
for issuance under the 2006 Plan (other than with respect to an award
outstanding under the 2006 Plan as of the Closing Date) or (b) underlying awards
outstanding under the 2006 Plan that, on or after the Closing Date, terminate,
expire or lapse for any reason without the delivery of Shares to the holder
thereof, in each case and (iii) an annual increase on the first day of each
fiscal year beginning on April 1, 2016 and ending on (and including) April 1,
2025 equal to the lesser of (a) 6,540,659 Shares, (b) 6% of the Shares of Class
A Common Stock and Class B Common Stock outstanding on the last day of the
immediately preceding fiscal year, assuming the conversion of any shares of
preferred stock, and including shares issuable upon the exercise or payment of
stock options, warrants and other equity securities with respect to which shares
have not actually been issued and (c) such smaller number of Shares as may be
determined by the Board, which may be issued as Shares of Class A Common Stock
or Shares of Class B Common Stock, as determined by the Administrator in its
sole discretion and to the extent such class of Common Stock exists from time to
time.


11.30“Participant” means a Service Provider who has been granted an Award.


11.31“Performance-Based Award” means an Award granted pursuant to Article VI or
Article VII, but which is subject to the terms and conditions set forth in
Section 10.19. All Performance-Based Awards are intended to qualify as
Performance-Based Compensation.


11.32“Performance-Based Compensation” means any compensation that is intended to
qualify as “performance-based compensation” as described in Section 162(m)(4)(C)
of the Code or any successor provision.


11.33“Performance Criteria” mean the criteria (and adjustments) that the
Administrator, in its sole discretion, may select for an Award to establish
performance goals for a performance period, provided that:
 


15

--------------------------------------------------------------------------------





(a)The Performance Criteria that will be used to establish performance goals for
Performance-Based Awards intended to qualify as Performance-Based Compensation
are limited to the following: net earnings or losses (either before or after one
or more of interest, taxes, depreciation, amortization, and non-cash
equity-based compensation expense); gross or net sales or revenue or sales or
revenue growth; net income (either before or after taxes) or adjusted net
income; profits (including but not limited to gross profits, net profits, profit
growth, net operation profit or economic profit), profit return ratios or
operating margin; budget or operating earnings (either before or after taxes or
before or after allocation of corporate overhead and bonus); cash flow
(including operating cash flow and free cash flow or cash flow return on
capital); return on assets; return on capital or invested capital; cost of
capital; return on stockholders’ equity; total stockholder return; return on
sales; costs, reductions in costs and cost control measures; expenses; working
capital; earnings or loss per share; adjusted earnings or loss per share; price
per share or dividends per share (or appreciation in or maintenance of such
price or dividends); regulatory achievements or compliance; implementation,
completion or attainment of objectives relating to research, development,
regulatory, commercial, or strategic milestones or developments; market share;
economic value or economic value added models; division, group or corporate
financial goals; customer satisfaction/growth; customer service; employee
satisfaction; recruitment and maintenance of personnel; human resources
management; supervision of litigation and other legal matters; strategic
partnerships and transactions; financial ratios (including those measuring
liquidity, activity, profitability or leverage); debt levels or reductions;
sales-related goals; financing and other capital raising transactions; cash on
hand; acquisition activity; investment sourcing activity; compensation ratio;
and marketing initiatives, any of which may be measured in absolute terms or as
compared to any incremental increase or decrease, peer group results, or market
performance indicators or indices.


(b)The Committee, in its sole discretion, may provide for the exclusion of the
impact of an event or occurrence which the Committee determines should
appropriately be excluded, including (i) restructurings, discontinued
operations, special items, and other unusual, infrequently occurring or
non-recurring charges, events or items; (ii) asset sales or write-downs; (iii)
litigation or claim judgments or settlements; (iv) acquisitions or divestitures;
(v) reorganization or change in the corporate structure or capital structure of
the Company; (vi) an event either not directly related to the operations of the
Company, Subsidiary, division, business segment or business unit or not within
the reasonable control of management; (vii) foreign exchange gains and losses;
(viii) a change in the fiscal year of the Company; (ix) the refinancing or
repurchase of bank loans or debt securities; (x) unbudgeted capital
expenditures; (xi) the issuance or repurchase of equity securities and other
changes in the number of outstanding shares; (xii) conversion of some or all of
convertible securities to Common Stock; (xiii) any event that disrupts the
normal operations of the Company; (xiv) changes in pricing; (xv) changes in
foreign currency exchange rates; (xvi) the cumulative effects of tax or
accounting changes in accordance with U.S. generally accepted accounting
principles; (xvii) unusual tax transactions; or (xviii) the effect of changes in
other laws or regulatory rules affecting reported results.


11.34“Performance Period” means one or more periods of time, which may be of
varying and overlapping durations, as the Committee may select, over which the
attainment of one or more performance goals will be measured for the purpose of
determining a Participant’s right to, and the payment of, a Performance-Based
Award.


11.35“Permitted Holder” means any of (i) the voting trust established pursuant
to the Voting Trust Agreement and (ii) ORIX USA Corporation and any wholly-owned
subsidiary thereof.


11.36“Plan” means this Amended and Restated Houlihan Lokey, Inc. 2016 Incentive
Award Plan.


11.37“Restricted Stock” means Shares awarded to a Participant under Article VI
subject to certain vesting conditions and other restrictions.


11.38“Restricted Stock Unit” means an unfunded, unsecured right to receive, on
the applicable settlement date, one Share or an amount in cash or other
consideration determined by the Administrator to be of equal value as of such
settlement date, subject to certain vesting conditions and other restrictions.


11.39“Rule 16b-3” means Rule 16b-3 promulgated under the Exchange Act.




16

--------------------------------------------------------------------------------





11.40“Section 162(m)” means Section 162(m) of the Code and all regulations,
guidance, compliance programs and other interpretive authority thereunder.


11.41“Section 409A” means Section 409A of the Code and all regulations,
guidance, compliance programs and other interpretative authority thereunder.


11.42“Securities Act” means the Securities Act of 1933, as amended.


11.43“Service Provider” means an Employee, Consultant or Director.


11.44“Shares” means shares of Common Stock.


11.45“Stock Appreciation Right” means a stock appreciation right granted under
Article V.


11.46“Subsidiary” means any entity (other than the Company), whether domestic or
foreign, in an unbroken chain of entities beginning with the Company if each of
the entities other than the last entity in the unbroken chain beneficially owns,
at the time of the determination, securities or interests representing at least
50% of the total combined voting power of all classes of securities or interests
in one of the other entities in such chain.


11.47“Termination of Service” means the date the Participant ceases to be a
Service Provider.


11.48“Voting Trust Agreement” means that certain Voting Trust Agreement, by and
among the Company, certain holders of Class B Common Stock, Scott Beiser, Irwin
Gold and Robert Hotz, as may be amended, modified or supplemented.


*****




17